Joseph De Santis, a minor, was injured on March 4, 1926, in the course of Ms employment, and as the result thereof sustained the loss of a leg. He died on March 31, 1927, as the result of the injury. A schedule award for the loss of the leg has been made payable to the mother of the deceased. The period covered by this award extends beyond the date of death. The mother is entitled to the award to the date of death and not beyond that time. (Matter of Keenholts v. Bayer Co., 263 N. Y. 77.) Award reversed, with costs against the State Industrial Board, and matter remitted, to proceed in accordance with this decision. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.